
	
		I
		111th CONGRESS
		1st Session
		H. R. 4127
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Gohmert (for
			 himself, Mr. Smith of Texas,
			 Mr. Daniel E. Lungren of California,
			 Mr. Olson,
			 Mr. Broun of Georgia,
			 Ms. Foxx, Mr. Roe of Tennessee,
			 Ms. Fallin,
			 Mr. Garrett of New Jersey,
			 Mr. Carter,
			 Mr. Marchant,
			 Mr. Lamborn,
			 Mr. Conaway,
			 Mr. Hall of Texas,
			 Mr. Shadegg,
			 Mr. Pitts,
			 Mr. Posey,
			 Mr. Bishop of Utah,
			 Mr. Rooney,
			 Ms. Ginny Brown-Waite of Florida,
			 Mrs. Schmidt,
			 Mr. Cole, Mr. Latta, Mrs.
			 Lummis, Mr. Bonner,
			 Mr. Burton of Indiana,
			 Mr. Gingrey of Georgia,
			 Mr. Neugebauer,
			 Mr. Pence,
			 Mr. Culberson,
			 Mrs. Bachmann,
			 Mr. Franks of Arizona,
			 Mr. Wilson of South Carolina,
			 Mr. Wittman,
			 Mr. Bachus,
			 Ms. Granger,
			 Mrs. Blackburn,
			 Mr. Alexander,
			 Mr. King of New York,
			 Mr. McCarthy of California,
			 Mr. Ryan of Wisconsin, and
			 Mr. Sessions) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide that
		  alien unprivileged enemy belligerents may only be tried by military commissions
		  if tried for alleged conduct for which a term of incarceration or the death
		  penalty may be sought.
	
	
		1.Trial of alien unprivileged
			 enemy belligerents by military commission mandatory for certain
			 offensesSection 948c of title
			 10, United States Code, is amended by inserting before the period at the end
			 the following: and if subject to trial for any alleged conduct for which
			 a term of incarceration or the death penalty may be sought or obtained may only
			 be tried by such a commission.
		
